                                  Case 8:21-cv-00728-JLS-ADS Document 1 Filed 04/19/21 Page 1 of 14 Page ID #:1




                                    1 PAMELA TAHIM THAKUR (Bar No. 239717)
                                        pamela@thakurlawfirm.com
                                    2   WILLIAM R. SCHUBERT (Bar No. 323458)
                                        william@thakurlawfirm.com
                                    3   THAKUR LAW FIRM, APC
                                        1400 N. Harbor Blvd., Suite 410
                                    4   Fullerton, CA 92835
                                        Telephone: (714) 772-7400
                                    5   Facsimile: (714) 333-4943
                                    6 Attorneys for Plaintiff JEFFREY MILLER
                                    7
                                                            UNITED STATES DISTRICT COURT
                                    8
                                                          CENTRAL DISTRICT OF CALIFORNIA
                                    9
                                   10                                          Case No.
                                        JEFFREY MILLER, an individual
                                   11                                          COMPLAINT FOR:
                                                   Plaintiff,
1400 N. Harbor Blvd., Suite 410




                                   12
  THAKUR LAW FIRM, APC

  Fullerton, California 92835




                                                                               1. VIOLATION OF THE
                                   13        vs.                                  AMERICANS WITH
                                                                                  DISABILITIES ACT OF 1990;
                                   14
                                      ACME HOME ELEVATOR, INC., a
                                   15 California corporation dba STANNAH       2. VIOLATIONS OF THE UNRUH
                                      STAIRLIFTS; PACIFIC                         CIVIL RIGHTS ACT,
                                   16
                                      COMCENTER, LLLP, a Nevada                   CALIFORNIA CIVIL CODE §§
                                   17 limited liability limited partnership;      51 -52 et seq.;
                                      and DOES 1-20, inclusive,
                                   18                                          3. VIOLATIONS OF THE
                                   19              Defendants.                    CALIFORNIA DISABLED
                                                                                  PERSONS ACT (CDPA), CIVIL
                                   20                                             CODE SECTIONS 54 et seq.
                                   21
                                                                               4. VIOLATIONS OF
                                   22                                             CALIFORNIA’S UNFAIR
                                   23                                             COMPETITION ACT, CAL BUS
                                                                                  & PROF CODE § 17200, et seq.
                                   24
                                                                               5. NEGLIGENCE
                                   25
                                   26
                                   27
                                   28

                                                                             -1-
                                                                          COMPLAINT
                                  Case 8:21-cv-00728-JLS-ADS Document 1 Filed 04/19/21 Page 2 of 14 Page ID #:2




                                    1         Plaintiff JEFFREY MILLER (“Plaintiff”) brings this Complaint against
                                    2 Defendants ACME HOME ELEVATOR, INC., a California corporation dba
                                    3 STANNAH STAIRLIFTS; PACIFIC COMCENTER, LLLP, a Nevada limited
                                    4 liability limited partnership; and DOES 1– 20 inclusive (“Defendants”) and alleges
                                    5 as follows:
                                    6                                          PARTIES
                                    7         1.     Plaintiff JEFFREY MILLER is a California resident with a physical
                                    8 disability. Plaintiff is substantially limited in his ability to walk. Plaintiff requires a
                                    9 cane or scooter at all times when traveling in public.
                                   10         2.     Plaintiff is informed and believes and thereon alleges that Defendant
                                   11 ACME HOME ELEVATOR, INC., a California corporation dba STANNAH
1400 N. Harbor Blvd., Suite 410




                                   12 STAIRLIFTS is and was at all times relevant herein, was and is a corporation
  THAKUR LAW FIRM, APC

  Fullerton, California 92835




                                   13 organized under the laws of the State of California, duly authorized to do business
                                   14 in Orange County, California.
                                   15         3.     Plaintiff is informed and believes and thereon alleges that Defendant
                                   16 PACIFIC COMCENTER, LLLP, a Nevada limited liability limited partnership is
                                   17 and was at all times relevant herein, was and is a corporation organized under the
                                   18 laws of the State of Nevada, duly authorized to do business in Orange County,
                                   19 California.
                                   20         4.     Defendants are, or were at the time of the incident, the real property
                                   21 owners, business operators, lessors and/or lessees of the real property for ACME
                                   22 HOME ELEVATOR, INC., a California corporation dba STANNAH STAIRLIFTS
                                   23 (“ACME” and/or “Business”) located at or about 11612 Knott Ave, Garden Grove,
                                   24 CA 92841.
                                   25         5.     The true names and capacities, whether individual, corporate, associate
                                   26 or otherwise, of Defendants DOES 1 and 20, inclusive, are unknown to Plaintiff at
                                   27 this time, and Plaintiff, therefore sues said Defendants by such fictitious names.
                                   28 Plaintiffs will ask leave of Court to amend this Complaint when the names shall

                                                                                   -2-
                                                                                COMPLAINT
                                  Case 8:21-cv-00728-JLS-ADS Document 1 Filed 04/19/21 Page 3 of 14 Page ID #:3




                                    1 have been ascertained. Plaintiff is informed and believes and thereon alleges that
                                    2 each DOE was responsible intentionally, or in some other actionable manner, for the
                                    3 events and happening referred to herein, which proximately caused the injury and
                                    4 damage to Plaintiff, as hereinafter alleged.
                                    5         6.      Any reference to “any named defendant(s) shall also refer to all DOE
                                    6 defendants, and to each of them.
                                    7                             JURISDICTION AND VENUE
                                    8         7.      The Court has jurisdiction of this action pursuant to 28 USC §§ 1331
                                    9 and 1343 for violation of the Americans with Disabilities Act of 1990, (42 USC
                                   10 §12101, et seq.)
                                   11         8.      This court has supplemental jurisdiction over Plaintiff’s non-federal
1400 N. Harbor Blvd., Suite 410




                                   12 claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
  THAKUR LAW FIRM, APC

  Fullerton, California 92835




                                   13 California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
                                   14 federal ADA claims in that they have the same nucleus of operative facts and arising
                                   15 out of the same transactions, they form part of the same case or controversy under
                                   16 Article III of the United States Constitution.
                                   17         9.      Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
                                   18 real property which is the subject of this action is located in this district and because
                                   19 Plaintiff's causes of action arose in this district.
                                   20                               FACTUAL ALLEGATIONS
                                   21         10.     On or about the year 2013 Plaintiff was diagnosed with Myositis, a
                                   22 degenerative, progressive muscle disease which affects one’s legs and fingers.
                                   23 Plaintiff requires a cane or scooter at all times when traveling in public as a result of
                                   24 this disease.
                                   25         11.     Plaintiff went to the Business on or about August 14, 2020, for the
                                   26 purpose of potentially purchasing a stair lift and to confirm that this public place of
                                   27 accommodation is accessible to persons with disabilities within the meaning federal
                                   28 and state law.

                                                                                   -3-
                                                                                COMPLAINT
                                  Case 8:21-cv-00728-JLS-ADS Document 1 Filed 04/19/21 Page 4 of 14 Page ID #:4




                                    1          12.   The Business is a facility open to the public, a place of public
                                    2 accommodation, and a business establishment.
                                    3          13.   Paths of travel are one of the facilities, privileges, and advantages
                                    4 offered by Defendants to patrons of the Business.
                                    5          14.   Unfortunately, while attempting to enter the Business, Plaintiff
                                    6 personally encountered a number of barriers that interfered with his ability to use
                                    7 and enjoy the services, privileges, and accommodations offered at the Business.
                                    8          15.   First, upon arriving at the Business’s location, Plaintiff immediately
                                    9 noticed that there was no signage for ADA compliant parking that would indicate an
                                   10 accessible path of travel from the handicap parking to the Business’s entrance.
                                   11          16.   As the Plaintiff did not see or notice any immediate ADA compliant
1400 N. Harbor Blvd., Suite 410




                                   12 parking spaces for his use, he was forced to park in a non-ADA compliant parking
  THAKUR LAW FIRM, APC

  Fullerton, California 92835




                                   13 space.
                                   14          17.   Upon parking, Plaintiff was confronted with inaccessible path of travel
                                   15 from the parking lot to the front entrance of the business, due to the exterior ADA
                                   16 standard ramp at the time being obstructed. This ramp was the only one available
                                   17 that connected the parking lot to the Business’ front entrance.
                                   18          18.   As a result of this obstruction, the Plaintiff in embarrassment was
                                   19 forced to inform the Defendant’s employee Tyler that he could not get in through
                                   20 the front door, because he could not get up the curb without a handrail to assist him.
                                   21          19.   Defendant’s employee Tyler then informed the Plaintiff that they would
                                   22 clear a path for him through the Business’ back doorway.
                                   23          20.   The Plaintiff was not only humiliated having to enter from the backway
                                   24 but the path created was made inaccessible due to various equipment and inventory
                                   25 blocking a clear thoroughfare.
                                   26          21.   By failing to provide accessible paths of travel, the Defendants denied
                                   27 the Plaintiff full and equal access.
                                   28          22.   The lack of accessible paths of travel created difficulty and discomfort
                                                                                  -4-
                                                                               COMPLAINT
                                  Case 8:21-cv-00728-JLS-ADS Document 1 Filed 04/19/21 Page 5 of 14 Page ID #:5




                                    1 for the Plaintiff.
                                    2         23.   Defendants have failed to maintain in working and useable conditions
                                    3 those features required to provide ready access to persons with disabilities.
                                    4         24.   The barriers identified above are easily removed without much
                                    5 difficulty or expense. They are the types of barriers identified by the Department of
                                    6 Justice as presumably readily achievable to remove and, in fact, these barriers are
                                    7 readily achievable to remove. Moreover, there are numerous alternative
                                    8 accommodations that could be made to provide a greater level of access if complete
                                    9 removal were not achievable.
                                   10                                FIRST CAUSE OF ACTION
                                   11    VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF 1990
1400 N. Harbor Blvd., Suite 410




                                   12                            (Against all Defendants and Does 1-20)
  THAKUR LAW FIRM, APC

  Fullerton, California 92835




                                   13         25.   Plaintiff incorporates by reference and re-alleges as if fully stated
                                   14 herein each and every allegation set forth above.
                                   15         26.   Under the Americans with Disabilities Act of 1990 (“ADA”), no
                                   16 individual shall be discriminated against on the basis of disability in the full and
                                   17 equal enjoyment of the goods, services, facilities, privileges, advantages, or
                                   18 accommodations of any place of public accommodation by any person who owns,
                                   19 leases, or leases to, or operates a place of public accommodation. See 42 U.S.C. §
                                   20 12182(a). Discrimination is defined, inter alia, as follows:
                                   21               a. A failure to make reasonable modifications in policies, practices, or
                                   22                      procedures, when such modifications are necessary to afford goods,
                                   23                      services, facilities, privileges, advantages, or accommodations to
                                   24                      individuals with disabilities, unless the accommodation would work
                                   25                      a fundamental alteration of those services and facilities. 42 U.S.C. §
                                   26                      12182(b)(2)(A)(ii).
                                   27
                                   28

                                                                                    -5-
                                                                                 COMPLAINT
                                  Case 8:21-cv-00728-JLS-ADS Document 1 Filed 04/19/21 Page 6 of 14 Page ID #:6




                                    1                b. A failure to remove architectural barriers where such removal is
                                    2                   readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                                    3                   defined by reference to the ADA Standards.
                                    4                c. A failure to make alterations in such a manner that, to the maximum
                                    5                   extent feasible, the altered portions of the facility are readily
                                    6                   accessible to and usable by individuals with disabilities, including
                                    7                   individuals who use wheelchairs, or to ensure that, to the maximum
                                    8                   extent feasible, the path of travel to the altered area and the
                                    9                   bathrooms, telephones, and drinking fountains serving the altered
                                   10                   area, are readily accessible to and usable by individuals with
                                   11                   disabilities. 42 U.S.C. § 12183(a)(2).
1400 N. Harbor Blvd., Suite 410




                                   12                When a business provides paths of travel, it must provide accessible
  THAKUR LAW FIRM, APC




                                              27.
  Fullerton, California 92835




                                   13 paths of travel in compliance with the ADA Standards.
                                   14         28.    Here, the failure to provide accessible paths of travel is a violation of
                                   15 the ADA.
                                   16
                                              29.    The Safe Harbor provisions of the 2010 Standards are not applicable
                                   17
                                        here because the conditions challenged in this lawsuit do not comply with the 1991
                                   18
                                        Standards.
                                   19
                                   20         30.    A public accommodation must maintain in operable working condition

                                   21 those features of its facilities and equipment that are required to be readily
                                   22 accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
                                   23         31.    Here, the failure to ensure that the accessible facilities were available

                                   24 and ready to be used by the plaintiff is a violation of the law.
                                   25         32.    Where parking spaces are provided, accessible parking spaces shall be

                                   26 provided. 1991 ADA Standards § 4.1.2(5); 2010 ADA Standards § 208. One in
                                   27 every eight accessible spaces, but not less than one, shall be served by an access
                                   28 aisle 96 in (2440 mm) wide minimum and shall be designated “van accessible.”

                                                                                  -6-
                                                                               COMPLAINT
                                  Case 8:21-cv-00728-JLS-ADS Document 1 Filed 04/19/21 Page 7 of 14 Page ID #:7




                                    1 1991 ADA Standards § 4.1.2(5)(b). For every six or fraction of six parking spaces,
                                    2 at least one shall be van parking space. 2010 ADA Standards § 208.2.4. In a facility
                                    3 with one (1) to twenty-five (25) parking spaces the minimum number of accessible
                                    4 parking spaces it must have is one (1). 2010 ADA Standards § 208.2; See CBC §
                                    5 11B-208.2.
                                    6        33.    Here, Defendants failed to provide accessible parking spaces within the
                                    7 Business’ parking facility.
                                    8        34.    The Business has between one (1) to twenty-five (25) parking spaces in
                                    9 its parking facility, however contrary to ADA Standards the facility failed to have
                                   10 any accessible parking spaces. The nearest accessible parking space to the Business
                                   11 was located on a different facility creating an unreasonable and lengthy commute to
1400 N. Harbor Blvd., Suite 410




                                   12 access the Business.
  THAKUR LAW FIRM, APC

  Fullerton, California 92835




                                   13        35.    Under the ADA, the method and color of marking are to be addressed
                                   14 by State or local laws or regulations. See 36 C.F.R., Part 1191. Under the California
                                   15 Building Code (“CBC”), the parking space identification signs shall include the
                                   16 International Symbol of Accessibility. Parking identification signs shall be
                                   17 reflectorized with a minimum area of 70 square inches. Additional language or an
                                   18 additional sign below the International Symbol of Accessibility shall state
                                   19 “Minimum Fine $250.” See CBC § 1129B.4. An accessible parking space
                                   20 identification sign shall be permanently posted immediately adjacent and visible
                                   21 from each parking space. 1991 ADA Standards § 4.6.4; 2010 ADA Standards §
                                   22 502.6; See CBC § 11B-208.2.
                                   23        36.    Further the identifying accessible parking sign shall be located with its
                                   24 centerline a maximum of 12 inches from the centerline of the parking space and may
                                   25 be posted on a wall at the interior end of the parking space. See CBC § 11B-502.6.
                                   26        37.    Moreover, an additional sign shall be posted either in a conspicuous
                                   27 place at each entrance to an off-street parking facility or immediately adjacent to on-
                                   28 site accessible parking and visible from each parking space. See CBC § 1129B.4, et

                                                                                -7-
                                                                             COMPLAINT
                                  Case 8:21-cv-00728-JLS-ADS Document 1 Filed 04/19/21 Page 8 of 14 Page ID #:8




                                    1 seq. The additional sign shall not be less than 17 inches wide by 22 inches high. The
                                    2 additional sign shall clearly state in letters with a minimum height of 1 inch the
                                    3 following: “Unauthorized vehicles parked in designated accessible spaces not
                                    4 displaying distinguishing placards or special license plates issued for persons with
                                    5 disabilities will be towed always at the owner’s expense…” See CBC § 11B-502.8,
                                    6 et seq.
                                    7           38.   Here, Defendants failed to provide the parking space identification sign
                                    8 with the International Symbol of Accessibility. The posted sign had badly faded
                                    9 beyond recognition. In addition, Defendants failed to provide signs stating
                                   10 “Minimum fine $250” or “Van Accessible.” Moreover, Defendants failed to provide
                                   11 the additional sign with the specific languages stating “Unauthorized vehicles
1400 N. Harbor Blvd., Suite 410




                                   12 parked in designated accessible spaces not displaying distinguishing placards or
  THAKUR LAW FIRM, APC

  Fullerton, California 92835




                                   13 special license plates issued for persons with disabilities will be towed always at the
                                   14 owner’s expense…”
                                   15           39.   For the parking spaces, access aisles shall be marked with a blue
                                   16 painted borderline around their perimeter. The area within the blue borderlines shall
                                   17 be marked with hatched lines a maximum of 36 inches (914 mm) on center in a
                                   18 color contrasting with that of the aisle surface, preferably blue or white. The words
                                   19 "NO PARKING" shall be painted on the surface within each access aisle in white
                                   20 letters a minimum of 12 inches (305 mm) in height and located to be visible from
                                   21 the adjacent vehicular way. CBC § 11B-502.3.3; CBC § 1129B.4.
                                   22           40.   Here, Defendants failed to properly maintain the access aisles as there
                                   23 was no “NO PARKING” painted on the parking surface.
                                   24           41.   By failing to maintain the facility to be readily accessible and usable by
                                   25   Plaintiff, Defendants are in violation of Plaintiff’s rights under the ADA and its
                                   26   related regulations.
                                   27           42.   A public accommodation shall maintain in operable working condition
                                   28 those features of facilities and equipment that are required to be readily accessible to

                                                                                  -8-
                                                                               COMPLAINT
                                  Case 8:21-cv-00728-JLS-ADS Document 1 Filed 04/19/21 Page 9 of 14 Page ID #:9




                                    1 and usable by persons with disabilities by the Act or this part. See 28 C.F.R.
                                    2 35.211(a).
                                    3         43.   At least one accessible route must be provided within the site to
                                    4 accessible facility entrances from accessible parking and accessible passenger
                                    5 loading zone. 1991 ADA Standards § 4.6.3; 2010 ADA Standards § 206.2.1; CBC §
                                    6 1129B.3.1. Components of accessible routes include walking surfaces, doorways,
                                    7 ramps, curb ramps, elevators, and, where permitted, platform lifts. 1991 ADA
                                    8 Standards § 4.8.1.;2010 ADA Standards § 402; CBC § 1129B.5.1. Accessible routes
                                    9 within the site must also be provided within a site arrival points must connect all
                                   10 accessible buildings, facilities, elements, and spaces on a site. 2010 ADA Standards
                                   11 § 206.2.2.
1400 N. Harbor Blvd., Suite 410




                                   12               Here, Defendants failed to provide an accessible route to facility
  THAKUR LAW FIRM, APC




                                              44.
  Fullerton, California 92835




                                   13 entrances. In violation of ADA Standards not only was there no ramp provided for
                                   14 wheelchair accessibility, but there was a continuous elevated curb around the
                                   15 Business. The Plaintiff needing a cane or scooter to move was forced to use an
                                   16 inordinate amount of effort to enter the Business. In violation of ADA Standards and
                                   17 California Building Code Standards, Defendants failed to provide Plaintiff
                                   18 accessible routes to the Business and its facility.
                                   19         45.   The ground and floor surfaces along accessible routes including floors,
                                   20 walks, ramps, stairs, and curb ramps, shall be stable, firm, and slip-resistant. 1991
                                   21 ADA Standards §4.5; 2010 ADA Standards §303.3; CBC § 1133B.7.4.
                                   22         46.   Here, the path of travel from the Plaintiff’s parking space to the
                                   23 entrance has damaged ground and is uneven. As the Plaintiff requires a cane or
                                   24 scooter to travel the uneven ground and the multiple obstructions made Plaintiff’s
                                   25 travel to the Business nearly substantially difficult.
                                   26         47.   Pursuant to ADA Standards, passenger loading zones are required to be
                                   27 accessible 1991 ADA Standards §4.6.3; 2010 ADA Standards § 502.3; CBC §
                                   28

                                                                                 -9-
                                                                              COMPLAINT
                                  Case 8:21-cv-00728-JLS-ADS Document 1 Filed 04/19/21 Page 10 of 14 Page ID #:10




                                     1 1129B.3.1. Further Passenger loading zones shall provide an access aisle at least 60
                                     2 inch wide and 20 feet long adjacent. 2010 ADA Standards § 4.6.3.
                                     3         48.   In violation of ADA Standards and California Building Code Standards
                                     4 the Defendants failed to provide an adjacent loading/unloading access aisle for the
                                     5 already non-existent accessible parking space. This made it difficult for Plaintiff to
                                     6 use the adjacent space to safely disembark his vehicle and access the Business.
                                     7                            SECOND CAUSE OF ACTION
                                     8      VIOLATIONS OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA
                                     9                             CIVIL CODE §§ 51 -52 et seq.
                                    10                          (Against all Defendants and Does 1-20)
                                    11         49.   Plaintiff incorporates by reference and re-alleges as if fully stated
1400 N. Harbor Blvd., Suite 410




                                    12 herein each and every allegation set forth above.
  THAKUR LAW FIRM, APC

  Fullerton, California 92835




                                    13         50.   California Civil Code § 51 states, “All persons within the jurisdiction
                                    14 of this state are free and equal, and no matter what their sex, race, color, religion,
                                    15 ancestry, national origin, disability, medical condition, genetic information, marital
                                    16 status, sexual orientation, citizenship, primary language, or immigration status are
                                    17 entitled to the full and equal accommodations, advantages, facilities, privileges, or
                                    18 services in all business establishments of every kind whatsoever.”
                                    19         51.   California Civil Code § 52 states, “Whoever denies, aids or incites a
                                    20 denial, or make any discrimination or distinction contrary to Section 51, 515, or
                                    21 51.6, is liable for each and every offense for the actual damages, and any amount
                                    22 that may be determined by a jury, or a court sitting without a jury, up to a maximum
                                    23 of three times the amount of actual damage but in no case less than four thousand
                                    24 dollars ($4,000) and any attorney’s fees that may be determined by the court in
                                    25 addition thereto, suffered by any person denied the rights provided in Section 51,
                                    26 51.5, or 51.6.
                                    27
                                    28

                                                                                  -10-
                                                                               COMPLAINT
                                  Case 8:21-cv-00728-JLS-ADS Document 1 Filed 04/19/21 Page 11 of 14 Page ID #:11




                                     1        52.    California Civil Code § 51(f) specifies, “a violation of the right of any
                                     2 individual under federal Americans with Disabilities Act of 1990 (Public Law 101-
                                     3 336) shall also constitute a violation of this section.”
                                     4        53.    The actions and omissions of Defendants alleged herein constitute a
                                     5 denial of full and equal accommodation, advantages, facilities, privileges, or
                                     6 services by physically disabled persons within the meaning of California Civil Code
                                     7 §§ 51 and 52. Defendants have discriminated against Plaintiff in violation of
                                     8 California Civil Code §§ 51 and 52.
                                     9        54.    The violations of the Unruh Civil Rights Act caused Plaintiff to
                                    10 experience difficulty, discomfort, or embarrassment. The Defendants are also liable
                                    11 for statutory damages as specified in California Civil Code §55.56(a)-(c).
1400 N. Harbor Blvd., Suite 410




                                    12                             THIRD CAUSE OF ACTION
  THAKUR LAW FIRM, APC

  Fullerton, California 92835




                                    13 VIOLATIONS OF THE CALIFORNIA DISABLED PERSONS ACT (CDPA),
                                    14                          CIVIL CODE SECTIONS 54 et seq.
                                    15                          (Against all Defendants and Does 1-20)
                                    16        55.    Plaintiff incorporates by reference and re-alleges as if fully stated
                                    17 herein each and every allegation set forth above.
                                    18        56.    California Civil Code § 54.1 ( a) states, "Individuals with disabilities
                                    19 shall be entitled to full and equal access, as other members of the general public, to
                                    20 accommodations, advantages, facilities, medical facilities, including hospitals,
                                    21 clinics, and physicians' offices, and privileges of all common carriers, airplanes,
                                    22 motor vehicles, railroad trains, motorbuses, streetcars, boats, or any other public
                                    23 conveyances or modes of transportation (whether private, public, franchised,
                                    24 licensed, contracted, or otherwise provided), telephone facilities, adoption agencies,
                                    25 private schools, hotels, loading places, places of public accommodations,
                                    26 amusement, or resort, and other places in which the general public is invited, subject
                                    27 only to the conditions and limitations established by law, or state or federal
                                    28 regulation, and applicable alike to all persons.

                                                                                  -11-
                                                                               COMPLAINT
                                  Case 8:21-cv-00728-JLS-ADS Document 1 Filed 04/19/21 Page 12 of 14 Page ID #:12




                                     1         57.   California Civil Code§ 54.3(a) states, "Any person or persons, firm or
                                     2 corporation who denies or interferes with admittance to or enjoyment of public
                                     3 facilities as specified in Sections 54 and 54.1 or otherwise interferes with the rights
                                     4 of an individual with a disability under Sections 54, 54.1 and 54.2 is liable for each
                                     5 offense for the actual damages, and any amount as may be determined by a jury, or a
                                     6 court sitting without a jury, up to a maximum of three times the amount of actual
                                     7 damages but in no case less than one thousand dollars ($1,000) and any attorney's
                                     8 fees that may be determined by the court in addition thereto, suffered by any person
                                     9 denied the rights provided in Section 54, 54.1, and 54.2.
                                    10         58.   California Civil Code§ 54(d) specifies, "a violation of the right of an
                                    11 individual under Americans with Disabilities Act of 1990 (Public Law 101-336)
1400 N. Harbor Blvd., Suite 410




                                    12 also constitute a violation of this section, and nothing in this section shall be
  THAKUR LAW FIRM, APC

  Fullerton, California 92835




                                    13 construed to limit the access of any person in violation of that act.”
                                    14         59.   The actions and omissions of Defendants alleged herein constitute a
                                    15 denial of full and equal accommodation, advantages, and facilities by physically
                                    16 disabled persons within the meaning of California Civil Code § 54. Defendants have
                                    17 discriminated against Plaintiff in violation of California Civil Code § 54.
                                    18         60.   The violations of the California Disabled Persons Act caused Plaintiff
                                    19 to experience difficulty, discomfort, and embarrassment. The Defendants are also
                                    20 liable for statutory damages as specified in California Civil Code §55.56(a)-(c).
                                    21                            FOURTH CAUSE OF ACTION
                                    22       VIOLATIONS OF CALIFORNIA'S UNFAIR COMPETITION ACT,
                                    23                       CAL BUS & PRO CODE § 17200, et seq.
                                    24                          (Against all Defendants and Does 1-20)
                                    25         61.   Plaintiff incorporates by reference and re-alleges as if fully stated
                                    26 herein each and every allegation set forth above.
                                    27
                                    28

                                                                                  -12-
                                                                               COMPLAINT
                                  Case 8:21-cv-00728-JLS-ADS Document 1 Filed 04/19/21 Page 13 of 14 Page ID #:13




                                     1         62.    Defendants have engaged in unfair competition, unfair or fraudulent
                                     2 business practices, and unfair, deceptive, untrue or misleading advertising in
                                     3 violation of the Unfair Competition Act. Bus & Prof. Code §§ 17200 et seq.
                                     4         63.    Defendants engage in business practices and policies that create
                                     5 systemic barriers to full and equal access for people with disability in violation of
                                     6 state and federal law.
                                     7         64.    The actions and omissions of Defendants are unfair and injurious to
                                     8 Plaintiff, a consumer-of the Business' goods and services. As a result of Defendants'
                                     9 unfair business practice and policies, Plaintiff suffered injury in fact. Plaintiff was
                                    10 not provided with goods and services provided to other ·consumers. Plaintiff seeks
                                    11 relief necessary to prevent Defendants' continued unfair business practices and
1400 N. Harbor Blvd., Suite 410




                                    12 policies and restitution of any month that Defendants acquired by means of such
  THAKUR LAW FIRM, APC

  Fullerton, California 92835




                                    13 unfair competition, including profits unfairly obtained.
                                    14                                FIFTH CAUSE OF ACTION
                                    15                                      NEGLIGENCE
                                    16                           (Against all Defendants and Does 1-20)
                                    17         65.    Plaintiff incorporates by reference and re-alleges as if fully stated
                                    18 herein each and every allegation set forth above.
                                    19         66.    Defendants have a general duty and a duty under the ADA, Unruh Civil
                                    20 Rights Act and California Disabled Persons Act to provide safe and accessible
                                    21 facilities to the Plaintiff.
                                    22         67.    Defendants breached their duty of care by violating the provisions of
                                    23 ADA, Unruh Civil Rights Act and California Disabled Persons Act.
                                    24         68.    As a direct and proximate result of Defendants' negligent conduct,
                                    25 Plaintiff has suffered damages.
                                    26                                 PRAYER FOR RELIEF
                                    27         WHEREFORE, Plaintiff respectfully prays for relief and judgment against
                                    28 Defendants as follows:

                                                                                   -13-
                                                                                COMPLAINT
                                  Case 8:21-cv-00728-JLS-ADS Document 1 Filed 04/19/21 Page 14 of 14 Page ID #:14




                                     1          1.    For preliminary and permanent injunction directing Defendants to
                                     2 comply with the Americans with Disability Act and the Unruh Civil Rights Act;
                                     3          2.    Award of all appropriate damages, including but not limited to
                                     4 statutory damages, general damages and treble damages in amounts, according to
                                     5 proof;
                                     6          3.    Award of all reasonable restitution for Defendants’ unfair
                                     7 competition practices;
                                     8          4.    Reasonable attorney’s fees, litigation expenses, and costs of suit in
                                     9 this action;
                                    10          5.    Prejudgment interest pursuant to California Civil Code § 3291; and
                                    11          6.    Such other and further relief as the Court deems just and proper.
1400 N. Harbor Blvd., Suite 410




                                    12
  THAKUR LAW FIRM, APC

  Fullerton, California 92835




                                    13
                                         DATED: April 19, 2021                    THAKUR LAW FIRM, APC
                                    14
                                    15
                                                                            By: /s/ Pamela Tahim Thakur
                                    16                                          PAMELA TAHIM THAKUR
                                                                                WILLIAM R. SCHUBERT
                                    17                                          Attorneys for Plaintiff JEFFREY MILLER
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                                 -14-
                                                                              COMPLAINT
